IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00111-CR

DOLLIE MICHELLE GREEN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 06-04155-CRF-85


                          MEMORANDUM OPINION


      Dollie Michelle Green appealed the revocation of her community supervision.

She now wishes to dismiss her appeal and personally signed her motion to dismiss.

      Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 17, 2011
Do not publish
[CR25]